DETAILED ACTION
Status of the Application
	Claims 29-31, 34-36, 38-40, 47-52, 55-56, 65-66, 74 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election with traverse of Group I, claims 30-31, 34-36, 38-40, 47-52, drawn in part to a metabolically engineered bacterium or yeast for the production of cellobiose or glucose-1-phosphate, as submitted in a communication filed on 1/29/2021 is acknowledged.
Applicant’s traverse is on the grounds that the technical problem addressed by the subject claims is to reduce production inefficiencies and increase the ultimate yield of biomass-derived specialty carbohydrates.  Applicant states that claim 29 requires splitting bacterial or yeast metabolism by two modifications.  Applicant states that claim 29 should be included in at least Group I.  Applicant also traverses the restriction among the products of Groups I-III and the methods of Groups IV-VI.  Applicant states that it is understood that if claim 29 is found allowable, the restriction requirement among Groups I-III shall be withdrawn.  Applicant further traverses the restriction requirement  between Groups I and IV, II and V, and III and VI because it is alleged that rejoining these groups would not impose a serious burden on the Office.   Applicant requests that upon allowance of claims of Group I, the requirement for restriction of claims in Groups II-VI be withdrawn.
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  The Examiner acknowledges the teachings of the specification and the subject matter of the instant application.  However, it has been determined that the claims encompass several inventions that are patentably distinct for the reasons extensively discussed in the prior Office action.  Specifically, the bacterial and yeast cells encompassed by the claims express different enzymes, heterologous and endogenous, that result in those cells to produce a different products.  Similarly, the methods encompassed by the claims required cells that express different enzymes, heterologous and endogenous, which when cultured, produce different compounds.  With regard to claim 29, it is noted that the restriction requirement of 10/29/2020 clearly stated that claim 29 is a linking claim that links Groups 
The requirement is deemed proper and therefore is made FINAL.  
Claims 55-56, 65-66, 74 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 29-31, 34-35, 38-40, 47-52 and claim 36 in part are at issue and are being examined herein.

Specification
The first paragraph of the specification is objected to as failing to provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 10169304.2 filed on 07/12/2010.  Receipt is acknowledged of 
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 13/809,340 filed on 01/09/2013, and 15/224,047 filed on 07/29/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 10/11/2019 and 1/23/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 49-50 are indefinite in the recitation of “endogenous gene encoding a….phosphotransferase system” for the following reasons.   As known in the art, the phosphotransferase system encompasses several enzymes, each encoded by a different gene.  Therefore, there is no single 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31, 34-36, 38-40, 47, 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 29-31, 34-36, 38-40, 47, 49-52 are directed in part to (i) a genus of any means to produce said genus of carbohydrate specialty products, including the transformation of said bacterial or yeast organisms with a genus of enzymes having any structure and function to synthesize the carbohydrate specialty products, (ii) a genus of engineered bacterial or yeast organisms that can produce any carbohydrate specialty product, wherein said organisms endogenously produce enzymes that can synthesize the carbohydrate specialty product, and (iii) a genus of engineered bacterial or yeast organisms that can produce cellobiose, wherein said bacterial or yeast organisms comprise endogenous cellobiose phosphorylases.  
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.   
The claims require a potentially large genus of (i) unknown modifications that can be made to a bacterial or yeast cell so that it can produce any carbohydrate specialty product, including any disaccharide, any activated saccharide, or cellobiose, and (ii) unknown genes encoding enzymes having endogenously produce a genus of (a) enzymes that can synthesize any carbohydrate specialty product, or (b) cellobiose phosphorylases for the production of cellobiose.  While the claims encompass the expression of a genus of unknown genes encoding structurally and functionally unrelated enzymes, the specification is silent with regard to the structural features required in any gene that encodes an enzyme that could be used for the synthesis of any carbohydrate specialty product. There is no disclosure of additional modifications to produce cellobiose beyond the expression of a heterologous cellobiose phosphorylase (Cellulomonas uda cellobiose phosphorylase). Furthermore, while the claims encompass the use of endogenous bacterial and yeast cellobiose phosphorylases for the conversion of glucose-1-phosphate into cellobiose, the specification is silent as to the bacterial or yeast species that endogenously produce cellobiose phosphorylases.  The specification fails to provide a structure/function correlation that would allow one of skill in the art to recognize which genes encode proteins that could be used for the synthesis of any carbohydrate specialty product.  
A sufficient written description of a genus of genes/proteins may be achieved by a recitation of a representative number of genes/proteins defined by their nucleotide/amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature and there is no art-recognized correlation between structure and function which would provide those unknown structural features.  In addition, while one could argue that sequences disclosed in the prior art are representative of the structure of all the members of the genus of genes/proteins required, it is noted that the art teaches several examples of differences in activity even when there is little structural variability.  For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in different function, and no additional information correlating structure with the desired activity has been provided, one cannot reasonably conclude that the genes/proteins of the prior art are representative of all the members of the genus of genes/proteins required to produce any carbohydrate specialty product as required by the claims.
Due to the fact that the specification only discloses a very limited number of enzymes that can be used to make very limited number of carbohydrate specialty products, provides a single heterologous cellobiose phosphorylase, and discloses a very limited number of engineered organisms (E. coli and S. cerevisiae) having the recited genetic modifications which are able to produce a very limited number of specialty products, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 29-31, 34-36, 38-40, 47, 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a metabolically engineered E. coli or  S. cerevisiae cell for the production of cellobiose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into glucose-1-phosphate and fructose, and a heterologous Cellulomonas uda cellobiose phosphorylase to catalyze the conversion of glucose-1-phosphate and glucose to cellobiose, and (b) has been further genetically modified to disrupt an endogenous gene encoding a phosphoglucomutase, a glucose-1-phosphatase, and/or a glucose-1-phosphate adenylyltransferase, does not reasonably provide enablement for a genetically modified bacterium or yeast for the production of any carbohydrate specialty product, any disaccharide or any activated saccharide, a bacterium or yeast that has any genetic modification to produce cellobiose, or a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors that have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 29-31, 34-36, 38-40, 47, 49-52 broadly encompass (i) engineered bacterial or yeast organisms that can produce a number of different carbohydrate specialty products, including any disaccharide, activated saccharide and cellobiose, wherein said engineered bacterial or yeast organisms have been genetically modified by any means to produce said carbohydrate specialty products, and (ii) genetically modified bacterium or yeast cells that produce cellobiose, wherein said bacterium or yeast cells endogenously produce a cellobiose phosphorylase.  
The enablement provided is not commensurate in scope with the claims due to the large number of unknown modifications one could make to any bacterial or yeast cell so that it can produce any carbohydrate specialty product, including cellobiose, the large number of unknown genes encoding enzymes that could be used to produce any carbohydrate specialty product, and the lack of information as to which bacterial and yeast species endogenously produce (a) enzymes that can be used to synthesize any carbohydrate specialty product, or (b) cellobiose phosphorylases. In the instant case, the specification enables a metabolically engineered E. coli or  S. cerevisiae cell for the production of cellobiose, wherein said metabolically engineered E. coli or  S. cerevisiae cell: (a) has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase capable of splitting sucrose into Cellulomonas uda cellobiose phosphorylase to catalyze the conversion of glucose-1-phosphate and glucose to cellobiose, and (b) has been further genetically modified to disrupt an endogenous gene encoding a phosphoglucomutase, a glucose-1-phosphatase, and/or a glucose-1-phosphate adenylyltransferase.
The amount of direction or guidance presented and the existence of working examples.  The  specification discloses E. coli and S. cerevisiae cells genetically modified to produce cellobiose, wherein said cells have been genetically modified to express a sucrose phosphorylase and a heterologous Cellulomonas uda cellobiose phosphorylase, and wherein said cell have been further genetically modified to disrupt endogenous genes encoding  a phosphoglucomutase, a glucose-1-phosphatase, and/or a glucose-1-phosphate adenylyltransferase.  However, the specification fails to disclose (i) other genetic modifications to produce cellobiose, (ii) the structure and/or identity of those genes which would encode enzymes that can be used for the synthesis of any carbohydrate specialty product, or (iii) the identity of those bacterial or yeast species that would endogenously produce a cellobiose phosphorylase. No structure/function correlation has been provided that would allow one of skill in the art to determine those genes that encode enzymes that can be used to synthesize any carbohydrate specialty product, any disaccharide or any activated saccharide. There is no disclosure of those bacterial or yeast cells that endogenously produce a cellobiose phosphorylase, or the identity of those bacterial or yeast cells that endogenously produce enzymes that can be used for the production of a specific carbohydrate specialty product. 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a protein determines the function of such protein.  Neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any protein (or its gene) having the ability to synthesize any carbohydrate specialty product, any disaccharide or any activated saccharide.  In addition, the art does not provide any teaching or guidance as to which enzymes should be expressed to obtain the desired specialty product, and the structure of said enzymes.  While the argument can be made that the de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of isolating polypeptides and genes were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an infinite number of proteins/genes and determine which ones have the desired enzymatic activity or encode infinite number of proteins, nucleic acids, modifications, as well as any number of bacterial and yeast cells to determine which genetic modifications would lead in the desired outcome, which proteins have the desired activity,  and which bacterial or yeast organisms endogenously produce the enzymes that can be used to produce the desired carbohydrate specialty product.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to function determination based on structural homology, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Allowable Subject Matter
Claim 48 appears to be allowable over the prior art of record but is objected as being dependent upon a rejected base claim.


Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 8, 2021